t c memo united_states tax_court marie key and david glen key petitioners v commissioner of internal revenue respondent docket no filed date marie key and david glen key pro sese s katy lin and caroline tso chen for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - after concessions the issues for decision are whether petitioners underreported their income for from their business reported on schedule c profit or loss from business and whether petitioners are liable for self-employment_tax on the net profit of the schedule c business findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition marie key and david glen key resided in california multilevel marketing business in early until approximately date mr key sold self-help motivational tapes for a multilevel marketing business called commonwealth after being terminated from commonwealth in april or date mr key started his own multilevel marketing business modeled after commonwealth called the winning edge mr key later changed the business’ name to the ultimate comeback marie key did administrative work for the ultimate comeback the ultimate comeback marketed and sold a product called the credit maze program the credit maze the credit maze was ' respondent concedes that petitioners are not liable for dollar_figure of the dollar_figure of additional schedule c business income determined in the statutory_notice_of_deficiency a credit repair program the ultimate comeback offered three phases for the marketing and sale of the credit maze the ultimate comeback’s orientation guide states that in order to be a member in phase i an interested_party paid dollar_figure plus a dollar_figure administrative fee for a copy of the credit maze product the broker for the phase i member received percent of the dollar_figure payment the ultimate comeback’s orientation guide states that in order to be a member in phase ii an interested_party paid dollar_figure plus a dollar_figure administrative fee for a seminar related to the credit maze the broker for the phase ii member received percent of the dollar_figure payment the ultimate comeback’s orientation guide states that in order to be a member in phase iii an interested_party paid dollar_figure for a financial education seminar in hawaii the broker’ for the phase iii member received percent of the dollar_figure payment not all new phase i ii and iii members paid the amounts listed in the orientation guide everyone who transferred from in order to be a phase i broker a member had to recruit six additional phase i members in order to be a phase ii broker a member had to recruit six additional phase ii members in order to be a phase iii broker a member had to recruit two additional phase iii members q4e- commonwealth to the ultimate comeback was grandfathered in and paid zero for their membership in phase i some members paid a reduced_amount for their phase i ii and or iii memberships and brokers sold the memberships at cost dollar_figure for phase i dollar_figure for phase ii and dollar_figure for phase iii additionally many members did not pay administrative fees the ultimate comeback offered another program unrelated to the credit maze the ultimate comeback’s orientation guide states that in the wealth preservation program wealth preservation participants paid dollar_figure to purchase a manual that discussed financial instruments used to preserve assets the broker’ for the wealth preservation member received percent of the dollar_figure payment the ultimate comeback maintained membership lists for wealth preservation and phases i ii and iii compiled by phase member name and broker name mr key’s name is listed as the broker for people in wealth preservation people in phase i people in phase ii and people in phase iii mr key requested that payments to himself and the ultimate comeback be made in cash cashier’s checks or money orders petitioners failed to maintain any_tax records e general in order to be a wealth preservation broker a member had to recruit two additional wealth preservation members ledgers check disbursement records cash receipts journals income or sales journals or records of summaries petitioners’ personal expenses during petitioners spent dollar_figure a month on personal expenditures that included among other things utilities clothing storage housewares automotive and leisure expenses from january through date petitioners paid dollar_figure a month rent on a residence known as santes on or about date petitioners paid a dollar_figure deposit on a rental home located in wildomar california wildomar home from july through date petitioners paid dollar_figure a month rent for the wildomar home on or about date petitioners paid dollar_figure in cash to purchase a mercedes on date petitioners paid off their astro minivan with a dollar_figure cashier’s check on date petitioners purchased appliances for dollar_figure and dollar_figure during petitioners purchased an acura nsx for dollar_figure in cash petitioners’ bank accounts petitioners maintained bank accounts at great western bank as of date petitioners had a zero balance in their accounts mr key’s arrest the money in his possession when arrested and petitioners’ conviction on or about date under an alias mr key was staying at the hilton hotel in anaheim california on that date the anaheim police department arrested mr key and seized from him cash totaling dollar_figure and postal money orders totaling dollar_figure in date the riverside county sheriff’s department seized from mr key cashier’s checks made out to him totaling dollar_figure these checks were for the following amounts for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure and for dollar_figure many of the checks are numbered sequentially and were purchased on the same date on date petitioners were convicted of separate counts of unlawfully preparing and operating an endless chain scheme in violation of california penal code section for their activities in connection with the ultimate comeback petitioners’ tax returns petitioners informed a revenue_officer that they did not have any income for and for which u s individual income_tax returns needed to be filed during petitioners filed bankruptcy and were discharged in on date petitioners filed their joint the appellate court affirmed petitioners’ convictions and the supreme court of california denied petitioners’ petition for review people v key no s091405 cal date - individual federal_income_tax return the return the return included a schedule c the schedule c lists mr key as the sole_proprietor of a multi-level marketing activity with the name the ultimate comeback petitioners reported dollar_figure of gross_receipts dollar_figure of expenses and dollar_figure of net profit from the ultimate comeback the return reported total adjusted_gross_income of dollar_figure and listed a tax due of dollar_figure petitioners did not pay any of this amount when they filed the return petitioners did not report or pay any self-employment taxes on the net profit of the ultimate comeback petitioners reported no income from commonwealth opinion i unreported income every individual liable for tax 1s required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir for the years in question we find that petitioners maintained inadequate books and records---in fact they maintained no tax records whatsoever e general ledgers check disbursement records cash receipts journals income or sales journals or records of summaries where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer's taxable_income by any method that clearly reflects income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain records 92_tc_661 the commissioner's determinations generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous ’ rule a 290_us_111 70_f3d_548 9th cir the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the ’ petitioners argue that pursuant to sec_7491 respondent bears the burden_of_proof because respondent used statistical methods to reconstruct petitioners’ income sec_7491 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec c 112_stat_685 and is effective for examinations commenced on or after date see higbee v commissioner t c _ __ s slip op pincite rra sec c 112_stat_685 the examination in this case commenced prior to date accordingly sec_7491 is inapplicable although 596_f2d_358 9th continued - commissioner must establish some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds are not taxable 87_tc_74 there is ample evidence linking petitioners to an income- producing activity and respondent has demonstrated that petitioners received unreported income a unit and volume method the first method respondent employed on brief to reconstruct petitioners’ gross_receipts from the multilevel marketing business was the unit and volume method this method of proof is an established method accepted by the court see king v commissioner tcmemo_1998_69 affd without published opinion 182_f3d_903 3d cir park v commissioner t c memo continued cir revg 67_tc_672 was an unreported income case regarding illegal source income the u s court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases involving the receipt of unreported income see 680_f2d_1268 9th cir 92_tc_661 rowell v commissioner tcmemo_1988_410 affd 884_f2d_1085 8th cir to determine gross_receipts respondent used information contained in the ultimate comeback’s orientation guide and membership lists respondent determined how many units mr key handled 1ie transactions for which mr key was the broker respondent multiplied the units by the full amount listed in the orientation guide as the cost of each unit ie dollar_figure for phase i dollar_figure for phase ii dollar_figure for phase iii and dollar_figure for wealth preservation respondent then added the administrative fees charged for each phase and wealth preservation on brief respondent notes that he modified this analysis to account for testimony received at trial from witnesses who testified they paid less than the value listed in the orientation guide using this methodology respondent computed petitioners’ total gross_receipts to be dollar_figure petitioners reported dollar_figure of gross_receipts on their schedule c thus respondent calculated a dollar_figure understatement of income we conclude that this analysis is flawed in two respects the first flaw in respondent’s analysis is that respondent attributed percent of the payments for each phase and wealth preservation to mr key according to the orientation guide the broker on a transaction for phase i ii and iii received only percent of the fee and for wealth preservation received only percent of the fee the second flaw is respondent’s assumption that everyone who purchased into wealth preservation and phase i ii and iii other than the witnesses who testified at trial paid these full amounts several witnesses credibly testified that they themselves and others they recruited into the ultimate comeback did not pay the amounts listed in the orientation guide some paid a slightly reduced_amount some paid cost others paid nothing at all and many did not pay an administration fee we conclude that respondent’s application of the unit and volume method does not clearly reflect petitioners’ income therefore we shall not adopt the figures determined by respondent under this method see sec_446 348_us_121 webb v commissioner supra pincite b net_worth_method an alternative method respondent employed on brief to reconstruct petitioners’ income from the multilevel marketing business was the net_worth_method this method of proof is an established method accepted by the courts see holland v united_states supra under the net_worth_method the taxpayers’ opening net_worth for the taxable_year is established increases in net_worth are added to the opening net_worth nondeductible expenditures increase this amount items attributable to nontaxable sources decrease this amount if the resulting figure for the year is greater than the taxable_income reported then the excess represents unreported taxable_income see id pincite the commissioner must establish the opening net_worth with reasonable certainty and show a likely source of unreported income or negate nontaxable sources see id pincite 82_tc_413 affd without published opinion 772_f2d_910 9th cir as of date petitioners had a zero balance in their bank accounts petitioners testified that they did not file income_tax returns for and because they made less than the amount required to trigger the filing requirement mr key testified that in petitioners filed for bankruptcy mr key further testified petitioners had absolutely nothing when they started the ultimate comeback based on the evidence we conclude that respondent correctly began the net_worth analysis with a zero net_worth for petitioners as of date respondent then multiplied petitioners’ monthly personal expenditures_for dollar_figure by this totals dollar_figure next respondent multiplied petitioners’ monthly rental expense time sec_12 respondent adopted dollar_figure as the amount of rent we found that petitioners paid dollar_figure for the first months of and dollar_figure for the last months of petitioners’ rental - - expenses for therefore total dollar_figure petitioners’ total yearly expenses for equal dollar_figure respondent then added in petitioners’ one time personal expenditures ie the rent deposit the mercedes purchase the astro minivan payment the appliance purchases and the acura purchase these expenses total dollar_figure thus petitioners’ total personal expenditures_for equal dollar_figure next respondent added the cash dollar_figure money orders dollar_figure and cashier's checks dollar_figure seized from mr key in date this amount totals dollar_figure responded added this amount to petitioners’ total personal expenditures_for dollar_figure bringing the final total to dollar_figure subtracting petitioners’ reported adjusted_gross_income dollar_figure from the amount calculated via the net_worth_method results in unreported income of dollar_figure based upon the foregoing we conclude that in petitioners had dollar_figure of unreported income from the ultimate comeback il self-employment_tax respondent argues that in petitioners had self- employment income based on petitioners’ reported and unreported income from the ultimate comeback and petitioners owe self- employment_tax based on that income sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business we agree with respondent we conclude that petitioners are liable for self-employment_tax in in accordance with sec_1401 based upon petitioners’ self-employment_income including the reported and unreported income from the ultimate comeback to reflect the foregoing decision will be entered under rule
